DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Newholm, Esq. on 3-31-21.

The application has been amended as follows: 
20.    (currently amended) The treatment tank as recited in claim 1, wherein the first upper portion the flow path is of generally constant inner and outer diameter along an entire extent thereof.
21.    (currently amended) The treatment tank as recited in claim 10, wherein the first upper portion the flow path is of generally constant inner and outer diameter along an entire extent thereof.
22. (currently amended) A treatment tank for an aeration filter, comprising:

an air blocker that is located in the tank, wherein the air blocker comprises
a cup that is configured to retain a volume of liquid up to a designated level, the cup having an outer wall and a bottom wall, and
a baffle that extends downwardly into the cup beneath the designated level, a flow path being formed around the baffle, the flow path having a first upper portion disposed radially between the baffle and the outer wall of the cup and being of generally constant inner and outer diameter along an entire extent thereof, a second upper portion located radially inwardly of the baffle, and extending from a lower edge of the baffle to a height above an upper edge of the cup, and being of generally constant inner and outer diameter along an entire extent thereof, and a lower portion that connects the first and second upper portions and that is positioned beneath the designated level, whereby, when the tank is filled with liquid to the designated level, liquid in the cup prevents gas from flowing into the chamber in the tank from the air pocket.

Reasons for Allowance
As to independent claim 1, U.S. Patent Application Publication No. 2003/0173304 to David Joslin et al. (“Joslin”) is considered to be the nearest prior art but does not teach a plastic cup that is configured to retain a volume of liquid up to a 
As to independent claim 10 Joslin is the nearest prior art but Joslin does not teach nor fairly suggest a plastic cup that is configured to retain a volume of water to a designated level, a tubular plastic baffle that extends downwardly into the cup beneath the designated level, a U-shaped flow path being formed around the baffle and being bordered by plastic surfaces of the cup and the baffle along an entire extent thereof.
As to claim 22, Joslin is considered to be the nearest prior art but does not teach nor fairly suggest the flow path having a first upper portion disposed radially between the baffle and the outer wall of the cup, and extending between an upper edge of the cup and a lower edge of the baffle, and being of generally constant inner and outer diameter along an entire extent thereof, a second upper portion located radially inwardly of the baffle, and extending from the lower edge to a height above the upper edge of the cup, and being of generally constant inner and outer diameter along an entire extent thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/Primary Examiner, Art Unit 1773